COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Todd David Rogers v. Gina Marie Rogers

Appellate case number:      01-15-00224-CV

Trial court case number:    12-DCV-199022

Trial court:                434th District Court of Fort Bend County

        On September 22, 2015, this Court granted the motion by appellant, Todd David
Rogers, to extend the abatement of this appeal to allow for appellant to provide evidence
of payment, or arrangements to pay, for the supplemental clerk’s record containing the
final judgment. See TEX. R. APP. P. 27.2. On October 8, 2015, a compliant supplemental
clerk’s record with the final decree of divorce, signed by the trial court on September 14,
2015, was filed in this Court. See id. 34.5(c)(3).
       Accordingly, we sua sponte REINSTATE this case on this Court’s active docket.
Appellant’s brief is ORDERED to be filed no later than 30 days from the date of this
order. See TEX. R. APP. P. 2, 38.6(a)(2), (d). Appellee’s brief, if any, is ORDERED to
be filed no later than 30 days from the filing of appellant’s brief. See id. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                                              Acting for the Court

Date: October 13, 2015